IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 792
                                           :
APPOINTMENT TO THE                         : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                  :
EXAMINERS                                  :

                                        ORDER

PER CURIAM
         AND NOW, this 15th day of February, 2019, Leslie A. Collins, Esquire, Dauphin

County, is hereby appointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years, commencing April 1, 2019.